                    IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 IN RE:                                        §
                                               §      CHAPTER 7
 ORLY GENGER,                                  §
                                               §      CASE NO. 19-10926-TMD
        Debtor.                                §

                        DALIA GENGER’s AND D&K GP LLC’s
                  OMNIBUS STATEMENT OF BACKGROUND FACTS
                   [Related to Doc #s 32, 52, 59, 60, 62, 66, 67, 70, 76, 88]

       Dalia Genger (“Dalia”) and D&K GP LLC (“D&K”) as creditors and parties in interest,

(“Objectors”) by and through counsel of record, hereby timely files this Omnibus Statement of

Background Facts Related to the above and below referenced pleadings now pending before this

Court. This Omnibus Statement was prepared without the benefit of directly relevant documents

the Debtor’s counsel have marked “confidential” and the Debtor and Trustee has thus far blocked

their production though they form the basis for turn over proceedings in the Southern District of

New York, the 9019 Settlement, and the pending Motion to Dismiss. Accordingly, this Statement

will be supplemented upon discovery and review of those documents if made available.

                                         I.
                               PRELIMINARY STATEMENT

       1.     The Background Facts are complex although most of the facts set out herein below

are established by Orders and Judgments of the Second Circuit Court of Appeals twice affirming,

the District Court (SDNY) judgments; from a final Arbitration Judgment; from the Delaware

Supreme Court and the Delaware Chancery Court opinions; and from the New York State Supreme

Court and Appellate Court opinions. The other facts are referenced to a document or transcript

testimony.




                                             Page 1
       2.      This Omnibus Statement of Background Facts is intended to eliminate the repetitive

pleading of these facts regarding and supporting in Dalia’s position, as the case may be, to the

matters now pending before this Court, generally including the following:

               a. The Motion to Dismiss or Alternatively, Transfer Venue to the SDNY in

                   which Objectors have joined [Dkt. No. 32];

               b. The Objection to the Rule 9019 Motion to Approve Settlement in which the

                   Objectors have joined [Dkt. No. 52];

               c. The Objection to the Retention of the Kasowitz Law firm in which the

                   Objectors have joined [Dokt. No. 59];

               d. The Responses to the Debtor’s and Trustee’s Motions to Quash Dalia

                   Genger’s Subpoenas for access to confidential information regarding the

                   pending SDNY case (doc #8181) seeking Turnover of certain fraudulent

                   transfers by the Debtor to her insiders [Dkt. Nos. 60, 62] and the Motions for

                   Protection filed by the Trustee, Arie Genger and Eric Herschmann [Dkt. Nos.

                   77, 88].

[Dalia incorporates herein her Objection to Orly’s Discharge filed at Doc # 99].

                                          II.
                              RELEVANT BACKGROUND FACTS

       A.      Summary

       3.      While the background facts are a long-winded tragic path of litigation (described

below), this case is actually pretty simple. Arie Genger lied to his wife when they got divorced to

induce her to transfer millions of dollars in property to their daughter. Three lies were told:

               a. The stock was encumbered by a $30 million personal liability of Arie Genger.




                                               Page 2
                      An arbitrator in New York already adjudicated that to be untrue.1

                 b. The stock was properly transferable. The Delaware Chancery Court already

                      concluded Arie was guilty of “perfidy” in making that representation.2

                 c. Orly would use 36% of the transferred property to support her mother should

                      she so request. She has refused to do so.3

This bankruptcy is about monetizing those lies. Arie now seeks, with his daughter’s assistance, to

have that which should be available for Dalia’s support transferred to him through a fraudulent

bankruptcy.

        4.       The Complaint discloses pervasive fraud by the Debtor and her father, to destroy

that which the father and debtor, in writing, promised to Dalia in order to control and then steal

stock valued at tens of millions of dollars. These written promises are in the form of a Divorce

Settlement Agreement which includes by reference the “Integrated Agreement.” Both have been

adjudicated as having been breached by Debtor and her father. A detailed history is necessary to

illustrate the Debtor’s fraudulent conduct as a member of a conspiracy involving her father, her

lawyer-husband, and his law firm, among others.




1
          See, infra Genger vs. Arie Genger, Arbitration Final Award, Case No. 13 170 Y 00996 0 (May 6. 2008)
(herein the “Arbitration Award”).
2
          TR Investors et. al. vs. Arie Genger, 2010 WL 2901704 at *18 (Del Chancery 2010).
3
          Judge Forrest, SDNY Court to be $24.7 million (See, Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5) laid
out all the arithmetic calculations of Dalia’s current debt, and noted the 36% cap which applies to Dalia’s future
expectations claims:
          Based on the prior rulings of this Court…Sagi and Orly monetized their beneficial interests in the
          TRI shares for a total of $69.3 million, a substantial portion of which was attributable to Dalia’s
          conveyed marital interest…
          …Both Dalia and Sagi agree that Dalia’s conveyed marital interest of 794.4 shares represents 36%
          of the total TRI shares that were monetized. Using that figure, the maximum amount payable to
          Dalia under the 2004 Integrated Agreement is approximately $24.7 million (or 36% of the total
          $69.3 million value). Orly has not specifically disputed the 36% figure, though she has raised
          unrelated questions about how the so-called “cap” in the 2004 Integrated Agreement affects her
          obligations to Sagi.


                                                      Page 3
         5.       Dalia is the ex-wife of Arie who are the parents of Sagi Genger (herein “Sagi”) and

his sister Orly Genger (herein “Orly” or the “Debtor”) [SDNY Forrest Op#1, pg. 1, 3 (Genger I,

76 F. Supp. 3d 491, 492)]. These four (4) family members have been involved in a “seemingly

never-ending series of lawsuits stemming from the 2004 divorce of Arie and Dalia.” [Id. pg. 1, 3

(Genger I, 76 F. Supp. 3d 491)]. The facts recited herein consist substantially of quoted references

to the SDNY District, Judge Forrest’s first 2015 opinion (cited as Genger I, 76 F. Supp. 3d) and

second 2018 opinion also from the SDNY Judge Forrest (cited as Genger II, 2018 WL 363252;

2018 U.S. Dist. LEXIS 126958). Genger II was rendered after Genger I was affirmed in all things

by the Second Circuit Court of Appeals [cited as “2nd Cir App#1”].4 Genger II was likewise

affirmed by the Second Circuit Court of Appeals [“2nd Cir. App#2]. In addition, many of the facts

recited are quoted verbatim from the Delaware Chancery Court and Delaware Supreme Court final

judgments and opinions on the fraudulent activities for which Arie was sanctioned millions of

dollars. In addition, facts and quotes are also taken from a final Arbitration award finding Arie’s

intentional misrepresentation resulted in $4 million of damages.5 Finally, a number of documents

are recited in connection with the pending SDNY Turnover Motion before Hon. Judge Freeman,

US District Court (SDNY) and references to both the “SDNY Turnover Memorandum”6 and its

“redactions” illustrates where parties having access to the confidential information have filed



4
          Genger v. Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979 (2nd Cir. 2016)
[2nd Cir. App#1].
5
          See, infra Genger vs. Arie Genger, Arbitration Final Award, Case No. 13 170 Y 00996 0 (May 6. 2008)
(herein the “Arbitration Award”).
6
          Although the vast majority of facts recited to this point are directly quoted from final judgments and opinions,
here the “confidential information” that is being withheld requires that Dalia cite this Court to the evidence in the
“Redacted” pleadings, including the SDNY pending “Turnover Motion” and the pending Motion to Dismiss in this
Court filed by Sagi. At this point this information is known only to the Debtor, her Insiders, and Sagi Genger under
a confidentiality agreement that the Debtor, her Husband, and the Chapter 7 Trustee have refused to allow access
(even though Dalia agrees to sign and be bound by the confidentiality agreement, and even though the information
and documents relate directly to the pending 9019 Motion). Dalia thus far has been deprived of any ability to properly
respond to the Chapter 7 Trustee’s or the Debtor’s Motions because both refuse Dalia access. No conceivable
bankruptcy policy could support this position.


                                                        Page 4
confidential pleadings to which Dalia has not had access.

         6.       This family litigation arises from two distinct but critical false representations by

Arie Genger (“Arie”), the ex-husband of Dalia Genger (“Dalia”) both incorporated by Arie in his

Divorce Settlement Agreement to his then-wife Dalia to retain control of the stock ownership of a

family business (“TRI”), as follows:

         •    First, the Arbitration Award found that Arie misrepresented the worthlessness of

              certain TRI stock (based on a false representation of over $30 million of fake

              indebtedness purportedly owed by him as a shareholder) to induce the Divorce

              Settlement Agreement; and

         •    Second, the Delaware Supreme Court (and the New York Appellate Court) found that

              Arie misrepresented the legal restrictions on a transfer of Dalia’s share of her marital

              property interest in the TRI stock to their two (2) Children’s Trusts describing him as

              guilty of “perfidy”. TR Investors et. al. vs. Arie Genger, 2010 WL 2901704 at *18 (Del

              Chancery 2010). The transfers were subject to a written claw-back by Dalia at her

              election, executed with her son and daughter (Sagi and the Orly, the Debtor) found by

              the Second Circuit Court of Appeals to be evidenced by one “Integrated Agreement”

              and designed to provide the post-divorce future support of Dalia, now 73 years old and

              a retired home maker.7 The Integrated Agreement itself, is integrated into the Divorce

              Settlement Agreement by its express terms.8



7
        The falsity of Arie’s second representation was cited by the Delaware Supreme Court and eventually caused
the Genger family to be divested of over $400 million in assets, due to Arie’s “perfidy”. TR Investors et. al. vs. Arie
Genger, 2010 WL 2901704 at *18 (Del Chancery 2010).
8
        The following Judge Forrest’s (SDNY) findings in her 2015 opinion as affirmed by the Second Circuit:
        As part of the divorce, Dalia agreed to convey her marital rights to 794.40 shares of TRI to trusts
        benefiting Sagi and Orly (the “Sagi Trust” and the “Orly Trust,” respectively) in exchange for a
        commitment by Sagi and Orly to financially support her. This arrangement was effectuated via three
        documents.


                                                       Page 5
However after suffering judgments for damages confirming Arie’s misrepresentations of more

than $4 million, and after another judgment for almost $4 million in sanctions and damages for

Arie’s manipulation and destruction of evidence before the Delaware Chancery Court, the Debtor

and Arie designed and implemented a conspiracy involving himself, his daughter Orly, the Debtor

and the Debtor’s insiders including her husband and his law firm, to fraudulently and intentionally

direct the Dalia-encumbered funds: (i) received by Orly only as part of the Divorce Settlement

Agreement; and (ii) held by Orly pursuant to the Integrated Agreement’s obligation for Dalia’s

future source of support; and (iii) stolen through a fraudulent transfer scheme and given to her

father, her father’s creditors, the Debtor’s husband and his law firm. The exclusive source of

Orly’s wealth was the Dalia marital property share of the TRI Stock contributed pursuant to these

two marital agreements (the Divorce Settlement Agreement and contemporaneous Integrated

Agreement) found by the Second Circuit Court of Appeals to have been monetized at the end of



                First, Dalia and Arie signed a stipulation of settlement finalizing the terms of their divorce
       settlement (the “2004 Divorce Stipulation”), which was fully executed on October 30, 2004. (PSOF
       ¶ 1; DSOF ¶ 7.) In the 2004 Divorce Stipulation, Dalia promised to convey equal interests in a total
       of 794.40 shares of TRI to the Orly Trust and the Sagi Trust. (PSOF ¶ 1; DSOF ¶ 27.) The 2004
       Divorce Stipulation contains an “entire understanding” clause, which is subject to a carve-out for
       other agreements expressly incorporated by reference and those “entered into concurrently
       herewith.” (DSOF ¶ 24.)
                The second was a letter signed by Sagi and Dalia dated October 30, 2004 (the “2004
       Promise”). (PSOF ¶ 3; DRSOF¶ 51.) In the 2004 Promise, Sagi agreed to pay Dalia up to an amount
       equal to all dividends, distributions, proceeds or other payments attributable to the TRI shares, upon
       Dalia's demand. (PSOF ¶ 3.) The 2004 Promise also states that the agreement is made “in
       consideration of” the following: “Orly and [Sagi] are benefiting by the receipt of a total of 794.40
       shares of [TRI], or beneficial interests in those shares, by trusts for [their] benefit.” (DSOF ¶ 52.)
                At the time the 2004 Promise was signed, Orly was vacationing in Fiji, and thus could not
       contemporaneously sign the 2004 Promise. (PSOF ¶ 4.) However, before Sagi signed the 2004
       Promise, Orly verbally agreed to indemnify Sagi for 50% of the payments he would have to make
       under the 2004 Promise. (PSOF ¶ 4.). The third agreement was a letter signed by Sagi and Orly
       dated November 10, 2004 (the “2004 Indemnity”).8 (PSOF¶ 5.) In the 2004 Indemnity, Orly agreed
       to indemnify Sagi “for and against one-half (1/2) of any and all payments, liabilities, damages,
       claims, actions, losses, settlements, penalties, judgments or obligations ..., including [Sagi's]
       reasonable counsel and other professional fees, expenses and costs, which arise from [Sagi's]
       undertakings in the [2004 Promise].” (PSOF ¶ 5.)…
       …Orly has effectively monetized an interest in the very shares she claims not to have received to
       the tune of $32.3 million.



                                                      Page 6
2013 by Orly for more than $32 million in late 2013.9 This fraudulent conspiracy and resulting

fraudulent transfers literally gave not only $17 million cash to her father, but also was designed to

give the remaining $15 million in promissory note debt due Orly, not to Dalia for her support as

the Divorce Settlement Agreement and the Integrated Agreement mandated, but:

                  (i)      to Dalia’s ex-husband Arie and his purported creditors; and

                  (ii)     to the Debtor’s rich husband,

all designed to avoid all the Claw Back Rights and obligations due Debtor’s mother encumbering

her marital property TRI Stock.

         7.       Ultimately, final judgments arising from breach of the Integrated Agreement by

Orly, currently totaling about $3.5 million, coupled with the SDNY Turnover Motion and

proceeding pending in the SDNY to recover the fraudulent transfers, gave rise to the filing of this

Chapter 7 that literally challenges every aspect of honest and full disclosure of the truth mandated

by bankruptcy policy.

         8.       It was thus, no coincidence, that this Chapter 7 bankruptcy case was filed on the

eve of the deadline of the Debtor and her insider father, husband and his law firm (all targets of

the pending SDNY Turnover Motion) to respond to the SDNY Turnover Motion and SDNY

Turnover Memorandum and its damning list of evidence and law, establishing the $32 million in

fraudulent transfers (much of which evidence is now subject to these Insiders’ Motions for

Protection to prevent disclosure to Dalia because they unilaterally marked “confidential” and have

threatened suit if even the Chapter 7 Trustee, not to mention Dalia, are given access to such




9
         The following courts have specifically held and ruled that it was Orly that “monetized” her rights in the TRI
Stock: . Genger I, 76 F. Supp.3d at 501; Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See, Genger v. Genger,
663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir. 2016); Genger v. TR Inv'rs,
LLC, 26 A.3d 180, 185 (Del. 2011).


                                                      Page 7
information).10

         9.       Thus, with the motion to compel the return of the fraudulently transferred funds’

pending before the same federal Judge Forrest that had found prior defaults and prior misconduct,

this Debtor sought to move the controversy to Austin Texas in hopes of a different outcome.

         10.      Orly filed this Chapter 7 case hoping to reverse the judicial findings, conclusions

and judgments11 of the SDNY Courts, Delaware Chancery and Supreme Court, and grant releases

to the Debtor and her Insiders for a potential payment of slightly more than 3% of the fraudulently

transferred funds, the balance of $32.3 million to remain with those creating the fraudulent

transfer and leaving Dalia and her judicially-recognized rights with literally no assets of this

estate. Orly’s insiders seek to continue frivolous litigation against Dalia (e.g. most recently, the

Trustee’s bad legal advice from the Kasowitz firm resulting in his failed attempt to obtain

reconsideration and severance of Dalia from a previous Supreme Court of New York judgment

exonerating her of all liability for certain Orly-brought claims).12

         11.      Importantly, this Chapter 7 bankruptcy involves only insider creditors (and insider-

third party targets of these fraudulent transfers) and is a text-book example of a bad faith filing for

the sole purpose of forum shopping and delay, and a text book example of conduct and omissions



10
         This refusal to allow access to relevant documents is more fully discussed and exposed in Dalia’s Response
to the Motion to Quash Dalia’s subpoenas seek access to such documents, now in the hands of the Trustee, the Debtor
and her insiders.
11
         Those courts, across three different litigations, all concluded that Debtor made off with Dalia’s current and
future support funds. [See, infra Forrest 1, Forrest 2, Jaffe Decision on reconsideration].
12
         Judge Jaffee, on October 4, 2019 in the NY Supreme Court, 109749/2009, in response to the Trustee’s Motion
to Reconsider and Sever Dalia, Rule:
         Having read the papers in support of plaintiffs’ order to show cause and defense counsel’s email of
         October 4, 2019, I find that because the damages assertedly arising from Dalia’s alleged fraud
         are those that have been adjudicated (NYSCEF 1594, 1630), the action was properly marked
         disposed, per order dated August 9, 2019. [Emphasis Added.]
This is but one example of how once Dalia made her daughter Orly a multi-millionaire on the written promise by Orly
to contribute to Dalia’s support, Orly has not only refused to pay her mother one penny of support but instead sued
her mother for tortuously forcing Orly to accept the millions and her responsibility. Orly’s argument - “no good deed
should go unpunished.”


                                                      Page 8
justifying the denial of the discharge of the Debtor.

        B.       THE 1993 SAGI AND ORLY TRUSTS – THE SOURCE OF THE DEBTOR’S
                 WEALTH AND FRAUD

        12.       Dalia and Arie formed two trusts in 1993 for the benefit of Sagi and Orly. The

trusts are officially named the "Sagi Genger 1993 Trust" and the "Orly Genger 1993 Trust."

(DSOF, J 26.) [Id. SDNY Forrest Op#1, pg. 3, footnote 2 (Genger I, 76 F. Supp. 3d 492, n. 4)].

The wealth of these trusts form the basis of the transfer by Dalia of her marital property (the TRI

Stock) pursuant to the two marital agreement. They resulted in the monetization of the stock for

$69+ million dollars in realized value of “TRI” Stock.13 Debtor’s $32 million share in cash was

fraudulently transferred to the parties the Orly Chapter 7 Trustee proposes to release. The

remaining $15 million is to be abandoned to these Insiders by the Chapter 7 Trustee under his

proposal.

        C.       THE “TRI” AND “TPR” ENTITIES – THE SOURCE OF ORLY’S
                 WEALTH

        13.      “In 1985, Arie formed Trans-Resources, Inc. (“TRI”) a Delaware corporation that

specializes in manufacturing fertilizer and producing chemicals for agricultural use. [See, Genger

v. TR Inv'rs, LLC, 26 A.3d 180, 183-84 (Del. 2011) (herein “Del Sup 2011”). TRI was wholly

owned by TPR Investment Associates, Inc. ("TPR"). [Id. Del Sup 2011]. By 1993 TPR was

owned “by (Arie), his wife, and his family trusts.” [Id. SDNY Forrest Op#1 (Genger I, 76 F. Supp.

3d 4__)]. Arie's wife, Dalia, and Orly and Sagi, “held minority shareholder interests in TPR (with

the) children's TPR shares held in two separate trusts, the "Orly Trust" and the "Sagi Trust,"


13
          Judge Forrest, SDNY Court to be $24.7 million (See, Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5) laid
out all the arithmetic calculations of Dalia’s current debt, and noted the 36% cap which applies to Dalia’s future
expectations claims:
          Based on the prior rulings of this Court…Sagi and Orly monetized their beneficial interests in the
          TRI shares for a total of $69.3 million, a substantial portion of which was attributable to Dalia’s
          conveyed marital interest…



                                                      Page 9
respectively.” [Id. Del Sup 2011 at 184].

         14.      Under Arie’s control, TRI faced difficulties.14 “[B]y 2001 (TRI) was nearly

insolvent. Its bonds were trading at a fraction of their $230 million face value.” [Id. Del Sup

2011]. “Jules Trump ("Jules"), a close friend of (Arie) for nearly 25 years … caused two “Trump

Group” members [no relation to the President Trump], Glenclova and TR Investors (“Glenclova”

and “Investors”), to purchase $220 million (face value) of (TRI)' bonds for $25 million” believed15

to have then been contributed to the TRI operations. [Id. Del Sup 2011]. Glenclova and Investors

“entered into an agreement with (TRI) and TPR to convert their bond holdings into an equity

interest in (TRI) (the "Stockholders Agreement") … by which “TPR was reduced from 100% to

52.85%, and Glenclova and Investors owned the remaining 47.15%...” but leaving Arie in control.

[Id. Del Sup 2011 at 184].16

         15.       The Stockholders Agreement “restricted the transfer of (TRI) shares to any persons

or entities except those that were designated therein as ‘Permitted Transferees’” … without first

giving “written notice to the other (TRI) shareholders, who would then have a right of first refusal.”

[Id. Del Sup 2011 at 184]. Failure “to comply with those restrictions and the prior notice

requirement would automatically be deemed invalid and void and would trigger the non-selling

shareholders' right to purchase the invalidly-transferred shares (the "Purchase Rights").” [Id. Del

Sup 2011].




14
          This statement is cautiously used and was the representations of Arie. However, several years after the events
bringing the Trump Group to aid in refinancing these allegations of financial difficulties, the Trump Group discovered
that Arie had completely destroyed the computer records of TRI, even directing one of TRI’s IT employees to wipe
hard drives clean of all records. [See, infra Delaware Sup. Ct. opinion and judgment affirmed on appeal]
15
          Noted below, the word “believed” reflects the fact that the Delaware Chancery court, upon discovering that
Arie had erased and bleached all business records of TRI during the ongoing Chancery court litigation, withdrew a
prior settlement and sanctioned Arie. [See, infra]
16
          Sagi is currently the President and CEO of TPR Investment Associates, Inc. ("TPR"). [Id. SDNY Forrest
Op#1. pg.3 (Genger I, 76 F. Supp. 3d 492)].


                                                       Page 10
       D.        THE DIVORCE BY DALIA FROM ARIE – ARIE’S FIRST TWO
                 CRITICAL FRAUDULENT MISREPRESENTATIONS

       16.       As noted throughout, Arie committed numerous fraudulent acts regarding his

divorce and the TRI transactions. This developed into post-divorce fraud in concert with Orly (and

her Insiders). The fraud was and remains designed to assure the Divorce Settlement Agreement

providing for Dalia’s future care through the TRI Stock value would instead be converted to his

own use. “On October 26, 2004, Arie and Dalia Genger divorced.” [Id. Del Sup 2011 at 184].

Arie lied to Dalia to induce the Divorce Settlement Agreement and transfer of her marital rights in

the TRI Stock.

                 1.    The Tri-Party Integrated Agreement Between Dalia, Sagi and Orly

       17.       As noted above, the 2004 Divorce Settlement Agreement contained an Agreement

for Dalia’s future support, later determined by the SDNY Court to be one “Integrated Agreement.”

(Genger I, 76 F. Supp. 3d 493). In litigation discussed infra, the Court concluded that Orly entered

into a tri-party agreement with Dalia, under which Sagi and Orly would receive her marital shares

of stock in TRI, in exchange for providing Dalia with financial support derived from the economic

value obtained from that stock. [SDNY Forrest Op#1, pg. 2, 4 (Genger I, 76 F. Supp. 3d 497-498)].

References to litigation over the Integrated Agreement began in 2015, the first occasion that Dalia

sought support from her children. Although Sagi complied and paid the request, Orly refused any

support to her mother. (Genger I, 76 F. Supp. 3d 494). The SDNY suit brought by Sagi in 2015

sought to require Orly to pay her 50% share to support her mother [SDNY ForrestOp#1 pg. 1

(Genger I, 76 F. Supp. 3d 491)]. Orly has steadfastly opposed paying her mother anything –

instead:

       Orly, for her part, denies the agreement's validity and enforceability, primarily
       because she claims she never actually received the promised shares of stock, which
       means that the agreement is not supported by consideration. But, as it turns out,



                                             Page 11
         Orly has effectively monetized an interest in the very shares she claims not to
         have received to the tune of $32.3 million.

         Orly contends that this case is ‘an attempt to push the camel's nose under the
         tent flaps," and that Sagi and Dalia "hope to create a pipeline allowing them to
         siphon money from Orly for the rest of her life.’ (ECF No. 92 at 1.)

[SDNY Forrest Op#1, pg. 2 (Genger I, 76 F. Supp. 3d 491) (Emphasis added)]; See, also [SDNY

Forrest Op#2 pg. 4-5].17 In the Court’s analysis of the Divorce Settlement Agreement, “[t]he Court

(saw) things differently: this case is a simple breach of contract action.” [Id. SDNY Forrest Op#2

at 18]. First, District Judge Forrest found that “[a]s part of the divorce, Dalia agreed to convey her

marital rights to 794.40 shares of TRI to (the two) trusts benefiting Sagi and Orly (the "Sagi Trust"

and the "Orly Trust” respectively) in exchange for a commitment by Sagi and Orly to financially

support her.” [SDNY Forrest Op#1, pg. 3 (Genger I, 76 F. Supp. 3d 492)]. The Court found, and

held, that “… the arrangement was effectuated via three documents:

         First, the 2004 Divorce Stipulation by which “ Dalia promised to convey equal
         interests in a total of 794.40 shares of TRI to the Orly Trust and the Sagi Trust.”
         [SDNY Forrest Op#1 at pg. 4 (Genger I, 76 F. Supp. 3d 4__)].19

         Second, “… a letter signed by Sagi and Dalia dated October 30, 2004 (the "2004
         Promise") (in which) … Sagi agreed to pay Dalia up to an amount equal to all
         dividends, distributions, proceeds or other payments attributable to the TRI shares,
         upon Dalia's demand” and “… (that the agreement provides that it) “is made ‘in
         consideration of' the following: ‘Orly and [Sagi] are benefiting by the receipt of a
         total of 794.40 shares of [TRI], or beneficial [f/n 6]20 interests in those shares, by
         trusts for [their] benefit.’"

17
         SDNY Forrest Op#2 also expressly noted that “Orly had monetized her beneficial interest for $32.3
million, a substantial portion of each attributable to Dalia's conveyed marital interest.” Id. See, also Genger v. TR
Inv'rs, LLC, 26 A.3d 180, 185 (Del. 2011).
18
         Judge Forrest made the following finding and conclusions in her rulings:
         “Because there is no triable issue as to whether there was a valid and enforceable agreement
         supported by consideration, and for the reasons that follow, the Court GRANTS Sagi's motion
         for summary judgment…” Id. at pg. 2.
19
         “The 2004 Divorce Stipulation contains an "entire understanding clause, which is subject to a
carve-out for other agreements expressly incorporated by reference and those ‘entered into concurrently
herewith.’" Id. at pg. 4
20
         The text of Footnote 6 reads:
         Beneficial ownership is "[a] corporate shareholder's power to buy or sell the shares, though the shareholder
         is not registered on the corporation's books as the owner." Ownership, Black's Law Dictionary (9th ed. 2009);
         see also Cartica Mgmt. v. CorpBanca, S.A., No. 14—CV-2258 PKC, 2014 WL 4804491, at *15 (S.D.N.Y.
         Sept. 25, 2014) (explaining the definition of beneficial ownership under federal securities law). Record


                                                      Page 12
         18.      [SDNY Forrest Op#1, pg. 4 (Genger I, 76 F. Supp. 3d 492)]. Judge Forrest found

that Orly (then “vacationing Fiji” at the time and unable to contemporaneously execute this 2004

Promise “…verbally agreed to indemnify Sagi for 50% of the payments he would have to make

under the 2004 Promise... [SDNY Forrest Op#1, at 5 (Genger I, 76 F. Supp. 3d 493)].

         19.       The Third Agreement was Orly’s signed “November 10, 2004 Indemnity of Sagi

(the "2004 Indemnity")” by which Orly agreed:

       to indemnify Sagi "for and against one-half (1/2) of any and all payments,
       liabilities, damages, claims, actions, losses, settlements, penalties, judgments or
       obligations ... , including [Sagi's] reasonable counsel and other professional fees,
       expenses and costs, which arise from [Sagi's] undertakings in the [2004 Promise]."

[SDNY Forrest Op#1, at 5-6 (Genger I, 76 F. Supp. 3d 493)].

         20.      What is stunning about this bankruptcy case and the Trustee’s decisions thus far, is

that the Debtor was a multi-millionaires (given access to and in fact monetized for $32 million her

interest in the TRI Stock received from her mother’s marital property21) only to transfer the entire

$32 million to her father (purportedly to fund his creditors) and to her husband and his law firm

(purportedly claiming millions in legal fees and if true, all spent in these repeated failed efforts in

Arie’s and Orly’s litigation (all lost by Arie and/or Orly) including millions in sanction awards, as

the court initially noted that the family “employed a small army of lawyers to fight over the pieces

of the family pie…”. [SDNY Forrest Op#1, pg. 4 (Genger I, 76 F. Supp. 3d 491)]. However,

the “pie” disappeared, even though the SDNY Court, District Judge Forrest established that Orly

was in control of the funds:




         ownership is determined based on who is "listed in the issuer's books as the owner of stock on the record
         date." Stockholder of Record, Black's Law Dictionary (9th ed. 2009). Id. at 493
21
         The following courts have specifically held and ruled that it was Orly that “monetized” her rights in the TRI
Stock: Genger I, 76 F. Supp.3d at 491, 501; Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See, Genger v.
Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir. 2016); Genger v.
TR Inv'rs, LLC, 26 A.3d 180, 185 (Del. 2011).


                                                      Page 13
       “Based on the prior rulings of this Court… [it] has been conclusively established
       that: (1) the 2004 Integrated Agreement is valid and enforceable; (2) Sagi and Orly
       monetized their beneficial interests in the TRI shares for a total of $69.3 million,
       a substantial portion of which was attributable to Dalia’s conveyed marital interest;
       and (3) … Dalia is entitled to demand payment up to a certain amount in her “sole
       and absolute discretion.” Doc. 112.

[SDNY Forrest Op#2 at *17, Genger II, 2018 WL 363252; 2018 U.S. Dist. LEXIS 126958].

[Emphasis added]. Both Genger I and Genger II were affirmed by the Second Circuit Court of

Appeals, all finding and holding that it was Orly that monetized their beneficial interests in the

TRI shares for a total of $69.3 million. The Second circuit itself repeated that Orly’s shares were

monetized for $32 million in its decision, finding irrelevant Orly’s claim that she may have given

the money away:

       Orly benefitted from the shares regardless of whether the settlement money went
       to Orly, as a gift to Arie, or to pay debts to her litigation partners…. But surely any
       $32 million transaction for her shares would confer upon her more than a
       peppercorn, …22

        21.      Thus, as part of the divorce, and reliance on Arie’s mis-representations, Dalia

agreed to convey her marital rights to 794.40 shares of TRI to the two Trusts benefiting Sagi and

Orly (the "Sagi Trust" and the "Orly Trust," respectively) in exchange for a written commitment

by Sagi and Orly to financially support her from the Trusts’ assets (sometimes the “Claw back

Right”). (See, supra the “2004 Integrated Agreement” holdings of the SDNY District Court and

Second Circuit Court of Appeals). However, as mentioned above, none of this promised support

from Orly’s multi-million dollar windfall would come to pass voluntarily.




22
        No one asserts that any of the funds were used to pay Orly’s debts. The following courts have specifically
held and ruled that it was Orly that “monetized” her rights in the TRI Stock: Genger I, 76 F. Supp.3d at 491, 501;
Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See, Genger v. Genger, 663 Fed. Appx. 44 *; 2016 U.S. App.
LEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir. 2016); Genger v. TR Inv'rs, LLC, 26 A.3d 180, 185 (Del. 2011).



                                                    Page 14
         22.       In addition to the post-divorce fraud and conspiracy (See, infra), two significant

written lies were integral parts of Arie’s orchestration of his fraudulent-induced Divorce

Settlement Agreement:

                  2.        First, the Divorce Settlement Agreement TRP and TRI Valuation Lies

         23.      First, to induce Dalia’s divorce agreement “Arie assert(ed) that TRI had nominal

value due to an $80 million bank defaulted debt, pension liabilities and the Bogalusa litigation ….

[See Dalia Genger vs. Arie Genger, Arbitration Final Award, Case No. 13 170 Y 00996 0 (May 6.

2008) (herein the “Arbitration Award”).23 This representation was contrived and materially false,

as found by the arbitrator, a retired appellate justice. When, in 2007, Dalia discovered the truth

and offered to settle the matter peaceably, Arie commenced an arbitration against Dalia for a

declaration that he did not lie and demanded damages from her. Justice Milonas, sitting as an

arbitrator found: “The center of this arbitration involves the Bogalusa issues” [Id. Arbitration

Award pg. 7-8] and the arbitration dealt with the issue of “[h]ow would distributions differ if the

Bogalusa update had not (according to Arie) ‘inadvertently omitted information,’ information that

may have made a $30 million difference in valuation?” [Id. Arbitration Award, at pg. 7]. Arie

had scheduled and represented to Dalia that the TPR [TRI’s then parent] valuation was “unknown”

as “a direct result of the representing as "Unknown" (his fraudulent representation) of “… his

personal contingent liability of $30M as a result of the Bogalusa litigation” claimed by Arie.

[Arbitration Award, Id. (emphasis added)]. “That listing was there for a reason and it was clearly

wrong and skewed the numbers significantly.” [See, Arbitration Award pg. 7-8 (emphasis added)].

Justice Milonas found “significantly misleading” Arie’s representation “that his personal



23
         Later, and after the divorce Arie was sued by Dalia in an arbitration for failing to disclose significant assets,
and “after 14 days of hearings” Dalia was given a final judgment in excess of $4 million against Arie. [See, Final
Arbitration Award, Case No 13 170 Y 00996 07 May 6, 2008]


                                                       Page 15
contingent liability was based on the fact that the litigation was not resolved due to potential ‘opt-

outs’ and that additional attorney fees were to be paid.” [Id. Arbitration Award pg. 8]. In truth,

“Arie's exposure, if at all, was minimal. In no measure could these factors have resulted in

anything close to a $30M personal liability.” [Id. Arbitration Award pg. 8] The arbitrator awarded

Dalia $3.85 million plus interest. Id.

             3.          Second, the Divorce Settlement Agreement Second Lie – the “Right to
                         Transfer Dalia’s TRI Stock”

       24.        Again to induce Dalia to sign the Stockholder Agreement and convey her marital

rights to 794.40 shares of TRI to the "Sagi Trust" and the "Orly Trust," respectively in exchange

for a written commitment by Sagi and Orly to financially support her from the Trusts’ assets

(sometimes the “Claw back Right” [See, infra the “2004 Integrated Agreement” holdings of the

District Court. and Second Circuit Court of Appeals) Dalia was told that her transfer was

authorized and enforceable. This was false as the Delaware Chancery Court found that “… (Arie)

knew that neither Trust was a ‘Permitted Transferee’ of the (TRI) shares under the Stockholders

Agreement …” with the Trump Group. [Id. Del Sup 2011 at 184-185].

       25.        Notwithstanding this actual fraud, but to implement the Claw back Rights

incorporated into the Divorce Settlement Agreement and the Integrated Agreement, “[t]hree days

later, on October 29, 2004, Arie caused TPR to transfer its 52.85% ownership in (TRI) as follows:

             (i)         to himself, approximately 13.9% of those shares; and

             (ii)        to each of the Orly Trust and the Sagi Trust, approximately 19.5% of those

       shares. (the "2004 Transfers.").” [Id. Del Sup 2011 at 184-185].

Next, “[t]he trustees of both Trusts purported to give irrevocable lifetime proxies to (Arie) to vote

the TRI shares held by each Trust (the "Irrevocable Proxies" or "Proxies")” thereby assuring his

control. [Id. Del Sup 2011 at 185]. The Chancery Court found that “… (Arie) knew that neither



                                              Page 16
Trust was a ‘Permitted Transferee’ of the (TRI) shares under the Stockholders Agreement …”

[Id.]. However, his fraud kept him in control only until 2008

        26.      The Chancery Court found that in 2008 Arie was forced to disclose his fraud when

“[d]uring the spring of 2008, (TRI) again ran into financial difficulty and was facing foreclosure

on an overdue bank debt.” [Id. Del Sup 2011 at 185].24 The Trump Group agreed to again help,

but “in exchange for additional equity that would give Glenclova and Investors majority voting

control. (Arie) agreed to those terms, which were documented in the ‘2008 Funding Agreement.’"

[Id. Del Sup 2011 at 185]. When confronted at the Closing of the 2008 Funding Agreement with

covenants representing ownership, Arie admitted the TRI stock transfers but (“… later claimed

that the Trump Group “ratified the 2004 Transfers”). Arie simply claimed that he “… orally told

Jules (Trump) about them on several occasions. In both the trial court and this (Supreme) Court,

the Trump Group (and Jules) disputed that claim.” [Id. Del Sup 2011 at 185].

        27.      While the Trump Group was willing to waive the prohibitions on the 2004 transfer

leaving the Genger family’s $500 million interest intact, Arie’s refusal to consummate the funding

Agreement and hand over majority voting control of TRI, caused them to enforce their purchase

rights. [Id. Del Sup 2011 at 186]. Instead of consummating the funding agreement, Arie

surreptitiously “up-streamed” funds from a TRI subsidiary in contravention of bank covenants,

then “threatened … to sue the Trump Group if they challenged the legal validity of the 2004

Transfers” [Id. Del Sup 2011 at 186].25



24
         In 2008, TRI’s operations experienced a remarkable turn-around, generating over $200 million in operating
cash flow. TRI’s lenders saw this as an opportunity to force TRI to become immediately current on its hundreds of
millions in indebtedness which were in default. In connection therewith, TRI’s banks demanded an immediate equity
contribution of $70 million. By this point, Arie concedes that TRI’s equity was worth in excess of $1 billion.
25
         This sudden discovery of funds to “up-stream” and avoid the necessity of the new loan Arie said was needed,
adds further credence to the consistently unreliable and false testimony of Arie who, during the Trump vs. Arie
Delaware litigation discussed infra, the Trump Group discovered Arie intentionally destroyed all of the business
records of TRI.


                                                     Page 17
      E.          THE TRUMP GROUP’S “END-RUN” AROUND THE ARIE FRAUD TO
                  ACQUIRE THE SAGI TRI SHARES FOR CONTROL

         28.      The Trump Group initiated a two-prong response.                       First, they invoked their

“Purchase Rights” and Glenclova filed a lawsuit in the United States District Court for the

Southern District of New York (the "New York litigation") to enforce the Stockholders

Agreement” against TPR which was then controlled by Sagi. [Id. Del Sup 2011 at 186].26

         29.      Second, and more importantly, the Trump Group contacted Sagi and offered “… to

acquire the (19.5% stock interest in TRI shares) that TPR purportedly transferred to the Sagi Trust

in the 2004 Transfers (the "Sagi Trust Shares"). These negotiations with Sagi resulted “… in the

‘2008 Purchase Agreement’ under which the Trump Group purchased the Sagi Trust Shares…”

for $26.7 million in settlement of their suit with TPR. The Trump Group agreed to delay their

rights under the 2001 shareholder agreement to purchase the remaining shares of TRI from TPR

until such time as a court determined that TPR was their rightful owner. [See, Genger v. TR Inv'rs,

LLC, No. 6906-CS, 2013 Del. Ch. LEXIS 355 (Ch. Aug. 30, 2013) infra].

         31.      Not unexpectedly, “(Arie) refused to recognize the Trump Group's (voting rights,

and the next day) “… the Trump Group filed a Delaware Court of Chancery action … for a

determination that as (TRI’s) majority stockholder, the Trump Group was entitled to designate and

elect a majority of the members of the (TRI) board.” “One month after the Trump Group (sued)

the parties settled their dispute (“agreeing the Trump Group constituted a lawful majority of TRI”)



26
          Sagi purchased both Dalia and Orly’s Trust’s interest in TPR. Orly later sued Dalia, Sagi, and Sagi’s sister-
in-law, claiming the price cheated her trust and was part of a fraudulent conspiracy that injured her by at least $85
million. After initially agreeing with Orly that Sagi’s (but not Dalia’s) conduct breached formal procedural norms
(Orly’s shares could have been more vigorously shopped to other buyers), it provided Orly with seven years of
discovery. The New York Court initially found after a two week trial that the $2.2 million price paid met the heightened
standards of the entire fairness doctrine and that the buyers Orly identified had no interest in her TPR stock outside of
its interest in TRI. Upon further application to the Court by Kasowitz (the lawyers the Trustee is seeking to engage)
on Orly’s behalf, the Court clarified that Orly failed to even meet her burden of production that the stock had any
value at all. The New York Court dismissed all Orly’s claims with prejudice.


                                                       Page 18
and entered into a stipulated final judgment….” [Id. Del Sup 2011 at 187-188]. Although

seemingly resolving Arie’s problems with his partners, remarkably, Arie’s fraud continued to be

discovered:

        Two weeks after the entry of the stipulated final judgment, the Trump Group moved
        for relief from that judgment and to re-open the Section 225 proceeding. The Trump
        Group claimed that, after taking control of (TRI), they discovered that (Arie) had
        destroyed documents relevant to the Section 225 action in violation of a document
        preservation order entered by the Court of Chancery on August 29, 2008 (the
        "Status Quo Order"). The Vice Chancellor granted the Trump Group's motion and
        re-opened the case.

[Id. Del Sup 2011 at 188]. “The Vice Chancellor granted the Trump Group's motion and re-opened

the case.” Id.

        After conducting a trial …the trial court concluded that (Arie) had violated, and
        was in contempt of, the Status Quo Order, (for) deletion of files stored on his work
        computer at (TRI) (further finding) … that after deleting those computer files,
        (Arie) directed an employee to use special software that ‘wiped’ the unallocated
        free space on both his computer's hard drive and on a (TRI) computer server
        (making) it impossible, even by use of computer forensic techniques, to recover
        any deleted files that were stored in those computers' unallocated free space.

[Id. Del Sup 2011 at 188]. Among numerous sanctions, “… the trial court awarded the Trump

Group $750,000 of the attorneys' fees (and the parties) later agreed that (Arie) would pay an

additional $3.2 million fee to the Trump Group, an amount that the court also awarded.” [Id. Del

Sup 2011 at 188].

        32.      “The Court of Chancery conducted a separate trial on the merits of the Section 225

claims (the “Merits Opinion”) holding “the Trump Group lawfully possessed a majority voting

interest … in (TRI)”. [Id. Del Sup 2011 at 189]. Immediately thereafter, Arie and Orly filed a suit

collaterally attacking the Chancery’s decision. Upon a motion for reconsideration, the Chancery

Court issued a “Side Letter Opinion” that the Orly Trust was not formally before the court “…

nonetheless (held) that neither (Arie) nor the Orly Trust beneficially owned any (TRI) shares …




                                              Page 19
therefore under the Side Letter Agreement, the Trump Group was entitled to vote both the (Arie)

Shares and the Orly Trust.” [Id. Del Sup 2011 at 189].

         33.      “(Arie) … appealed from the final judgment that flows from all three of these

opinions—the Spoliation, the Merits, and the Side Letter Opinions.” [Id. Del Sup 2011 at 189].

The Delaware Supreme Court upheld the Spoliation order and the Merits Opinion, but on the Side

Letter held that “the Court of Chancery crossed a jurisdictional line and exceeded its powers …

over the Orly Trust or TPR”. [Id. Del Sup 2011 at 201-202]. Thus, the holding:

         “the Court of Chancery lacked the power to augment TPR's beneficial ownership
         interest, or diminish the Orly Trust's beneficial ownership interest, in (TRI) by
         adjudicating that TPR beneficially owned the (Arie) Shares and Orly Trust Shares.”

[Id. Del Sup 2011 at 203]. Thus, Arie and Orly still had their collective foot-in-the door to

intimidate litigation threats and manipulations.

         F.       THE 2013 ORLY (“AG GROUP”) SETTLEMENT WITH THE TRUMP
                  GROUP

         34.      Shortly after, Orly settled her claims to the TRI Stock for $32 million [SDNY

Forrest Op#1, pg. 6 (Genger I, 76 F. Supp. 3d 494)]27 and signed a stipulation in her derivative

capacity precluding Dalia’s claims as trustee. [See, Genger v. TR Inv'rs, LLC, No. 6906-CS, 2013

Del. Ch. LEXIS 355 (Ch. Aug. 30, 2013)].28 That stipulation lead to the Trump’s rights to purchase



27
   The agreement provides that Orly, Arie, and their litigation funders27 will receive $32.3 million in exchange for a
declaration that the Trump Group owns "all right, title and interest (beneficially, of record, and otherwise)" to the
TRI shares, and that Orly waives all of her claims to the TRI shares, both as a trust beneficiary and individually. The
2013 Trump Settlement Agreement does not waive any of the Orly Trust's claims. However, in the agreement Orly
agreed to cause the Orly Trust to do the same. [See footnotes omitted]. [SDNY Forrest Op#1, pg. 6 (Genger I, 76 F.
Supp. 3d 494) (emphasis added)]
28
         The Agreed Stipulation provided that:
         1. “The Trump Group, having closed on the purchase of the so-called Orly Trust Shares … (and) Trump
              Group owns, for all purposes, all right, title and interest (beneficially, of record and otherwise) to all
              authorized and issued shares of (TRI) [Id. at *2];
         2. The $10,314,005 plus accrued interest in proceeds from the sale currently held in escrow (the "Sale
              Proceeds") shall remain in escrow … until such time as a court in New York shall direct the disposition
              of the Sale Proceeds, or as the parties to such Escrow Agreement shall otherwise jointly agree …
         3. “[T]he Trump Group shall disclaim any and all claims to the Sale Proceeds …


                                                       Page 20
record ownership of Orly’s TRI shares from TPR for $10.3 million under the 2008 Side Letter

Agreement. Thus, Orly and Sagi collectively monetized their interest for $69.3 million - $32.3

million to Orly and $36.7 million to Sagi ($26.7 million plus $10.3 million). [Judge Forrest, SDNY

Genger III, 2018 U.S. Dist. Lexis 126958, pg. *17 n.5)].29

         35.       Orly’s Chapter 7 Trustee is tasked to investigate all of these transaction, but could

not possibly do so without full and honest disclosures.30 Multiple Courts have held that it was

Orly that monetized her Trust’s interest in the TRI Stock, and it certainly was not done so by the

Trust’s Trustee, Dalia nor does this Chapter 7 Trustee been told the truth.

         G.       THE INITIAL HIDING THE TRANSACTION AND HIDING THE
                  ACTUAL ALLOCATION OF THE $17 MILLIOIN IN CASH

         36.      On July 1, 2013, the Trump Group made the first $17.3 million payment under the

Trump Settlement Agreement. Within 48 hours the money had traveled through five accounts:

               a. First, in the account of a Trump Group entity called “TI Capital Corp.;”

               b. Next, the funds were wired to the client IOLA account of Wachtel Missry LLP (the

                  firm representing Orly in the underlying suit);

               c. Next, the funds were then wired to an account at Northern Trust Bank in the name

                  of the “Genger Litigation Trust” (a trust co-created by Orly and Arie and naming

                  another of Orly’s lawyers, Lance Harris, and David Broser as co-trustees);

               d. Next was the wire of the funds to an account at Goldman Sachs in the name of

                  “ADBG LLC” (the Broser entity designated as lender in the parties’ Credit


29
         The following courts have specifically held and ruled that it was Orly that “monetized” her rights in the TRI
Stock: Genger I, 76 F. Supp.3d at 491, 501; Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See, Genger v.
Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir. 2016); Genger v.
TR Inv'rs, LLC, 26 A.3d 180, 185 (Del. 2011).
30
         At the other end of the spectrum, and balanced against a debtor's privacy interests, is the strong public interest
and policy in full, open, and proper administration of a bankruptcy case by a trustee, including a thorough
investigation of the debtor's assets. See id. at 417 (citing Dougherty v. Capitol Cities Comm., Inc., 631 F.Supp. 1566,
1571 (E.D.Mich.1986) (internal citation omitted)).


                                                        Page 21
                Agreement); and

             e. Finally, all but $1 million of it ended up in an account at Credit Suisse in the name

                of “Tedco” (another entity owned by the Broser family).

[See, Exh. Y SDNY Turnover Memorandum]. The Chapter 7 Trustee has indicated no information

has been furnished to allow the Trustee to follow the flow of these funds or to determine who

actually received the funds and why. This information should be given to the Trustee to allow the

thorough investigation mandated by the Code, unhindered by secreting documents and transactions

from this Trustee.

       H.       DALIA’S FIRST DEMAND FOR SUPPORT AND THE FIRST SDNY SUIT
                – MOTIVATING ORLY’S NEW FRAUDULENT CONDUCT

       37.      In early January 2014, after believing that Sagi and Orly had their fortunes

preserved in some part, “… Dalia requested $200,000.00 from Sagi under the Integrated

Agreement, which promptly Sagi paid. On January 23, 2014, Sagi informed Orly of Dalia's

demand and on February 17, 2014, demanded $100,000 from Orly under the Integrated Agreement

and 2004 Indemnity. [SDNY Forrest Op#1, pg. 6-7 (Genger I, 76 F. Supp. 3d 494)]. Orly refused

to pay. This lawsuit for breach of contract followed." [SDNY Forrest Op#1, pg. 7 (Genger I, 76

F. Supp. 3d 494)].

       38.      First, “Orly filed a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) … then filed a motion to dismiss for lack of subject-matter jurisdiction under Rules

12(b)(l) and 12(h)(3)…. Sagi filed a motion for summary judgment.” [SDNY Forrest Op#1, pg.

7-8 (Genger I, 76 F. Supp. 3d 494)]. “On September 30, 2014,16 Sagi filed a letter-motion to

compel production of the 2013 Trump Settlement Agreement” and Orly opposed. [SDNY Forrest

Op#1, pg. 9 (Genger I, 76 F. Supp. 3d 494)]. Judge Forrest “granted Sagi's letter-motion to

compel.” Along with this, “… the Court ordered the parties to submit three-page letters regarding



                                               Page 22
the potential impact of the 2010 Settlement Agreement on the claims and defenses at issue”.

[SDNY Forrest Op#1, pg. 9-10 (Genger I, 76 F. Supp. 3d 495-496)]. The Court then undertook to

determine all matters by summary judgment.

          39.     Orly’s true colors showed when she argued to the SDNY Court, after it initially

refused to order disclosure of the 2013 Trump Settlement Agreement, that “only Sagi benefited”

from Dalia’s TRI shares. Remarkably, Orly argued that neither “Orly (nor) the Orly Trust have

… (any) of the proceeds”; “Sagi … obtain[ed] all the value – and Orly none.” (Genger I, 76 F.

Supp. 3d 496) (Case 1:14-cv-1006, Doc. 38, pp. 1, 3, 18). Faced with these arguments, the Court

ordered Orly to produce the 2013 Trump Settlement Agreement. Orly moved for reconsideration,

and for a stay pending an emergency appeal she filed with the Second Circuit. All of these were

denied, and the document was produced. Id., Doc. 64. 76 (Genger I, 76 F. Supp. 3d 497). The

2013 Agreement belied pretty much every representation Orly had made to the Court.

          40.     On summary judgment, Orly correctly, though crudely, argued that her potential

liability to her mother was much higher than meets the eye:

          “This case is an attempt to push the camel’s nose under the tent flaps. … Today’s
          request for $200,000 is only the beginning: their next request will be for millions.”
          Case 1:14-cv-1006, Doc. 92 p. 1 (Genger I, 76 F. Supp. 3d 491) (emphasis added).

     Rejecting these self-serving entitlement arguments, first, the Court granted Sagi’s summary

     judgment as to his breach of contract claim” and on Sagi’s promissory estoppel cause action. Id.

     at 11-12 (Genger I, 76 F. Supp. 3d 496).

          The 2004 Promise and the 2004 Indemnity are sufficiently unambiguous such that
          there is no triable issue as to whether they form an integrated agreement.31 Without
          the 2004 Indemnity, Sagi could be obligated under the 2004 Promise to pay Dalia
          double the economic benefit he received from his shares of TRI, and Orly would
          effectively have received the shares as a gift. …. There is accordingly no triable



31
          [SDNY Forrest Op#1, pg. 13]


                                                Page 23
       issue as to whether the documents were "designed to effectuate the same purpose"
       and to "be read together."

Id. at 13-14 (Genger I, 76 F. Supp. 3d 496-97). Next, as to Orly’s allegation that her indemnity

was unsupported with any consideration,

       The 2004 Integrated Agreement clearly purports to provide each party with a
       benefit in exchange for a legal obligation: Dalia receives financial support in
       exchange for the transfer of the TRI shares to the Sagi Trust and the Orly Trust;
       Sagi receives an ownership interest in the TRI shares20 in exchange for a
       commitment to financially support Dalia; and Orly receives an ownership interest
       in TRI shares in exchange for a commitment to indemnify Sagi. (And), the 2004
       Promise states that Orly and Sagi are benefiting from receipt of either the TRI
       shares or "beneficial interests in those shares," by their respective trusts.

[(Genger I, 76 F. Supp. 3d 499)]. [Emphasis original]. Important to this Chapter 7 case (and critical

to respond to the Chapter 7 Trustee’s settlement proposal), is District Judge Forrest’s finding and

conclusion that “Orly's claims to beneficial ownership of the TRI shares individually and as a trust

beneficiary enabled her to obtain $32.3 million from the Trump Group under the 2013 Trump

Settlement Agreement.”

Judge Forrest also rejected Orly’s “mutual mistake” defense, finding and concluding that

       the parties were in fact only mistaken as to their ability to receive and/or monetize
       record ownership in the TRI shares, and this mistake was not substantial or material
       because the money was clearly in the beneficial interest - Orly monetized her
       beneficial interest in the Orly Trust shares for $32.3 million, …

[Genger I, at 499 (Emphasis Added)]. It was Orly’s “beneficial interest” that she monetized, a

fact the Chapter 7 Trustee must report and deal with in his analysis of the fairness of any

settlement, and why a $32 million fraudulent transfer claim is released for $250,000 and a promise

of $750,000.00 on conditions not under the control of the Trustee. Finally, the District Court

pointed out the obvious, that:

       … it would not serve the interests of equity to rescind the 2004 Integrated
       Agreement here, as doing so would enable Orly to obtain her benefit from the
       agreement (the $32.3 million she received for the beneficial interest in the TRI



                                              Page 24
       shares) while escaping her obligations under it (her commitment to financially
       support her mother).

[Genger I, at 501]. Finally, Judge Forrest held (and the 2nd Circuit expressly affirmed) that

“because the 2004 Promise gave Dalia "sole and absolute discretion" to demand funds up to the

value of the TRI stock she conveyed, there was ‘no merit’ to the argument that Sagi or Orly could

avoid payment by ‘challenging Dalia's need for the money she demanded.’" [SDNY J Forrest

Op#2, pg. *5 (Genger I, 76 F. Supp. 3d 491-492)]. Thus, as to a judgment for damages, “… Sagi

performed his obligations under the 2004 Integrated Agreement … Orly breached the 2004

Indemnity by refusing to pay Sagi, and nor is there a dispute that Sagi suffered damages of at least

$100,000 as a result” for breach of contract and promissory estoppel damages. [Genger I, at 501].

As to Orly’s claim of Sagi’s unclean hands,

       …on July 24, 2014, the Appellate Division of New York's First Judicial Department
       held that as an officer of TPR, Sagi's fiduciary duty was to the corporation and its
       stockholders, and that Sagi had not breached any duty to Orly... Genger v. Genger,
       121 A.D.3d 270, 278-79 (N.Y. App. Div. 2014).

[Genger I, at 502]. Sagi was awarded a judgment of $100,000.00 and later an additional

$64,875.70 in attorney’s fees and $2,733.77 in costs.32 (herein “Judgment #1”)

       41.     Orly next spent more attorney’s fees on a failed appeal of Judge Forrest’s decision

and a 60B motion. See, Genger v. Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **;

2016 WL 5539979 (2nd Cir. 2016). The Second Circuit, made clear that Orly’s gift of funds to

Arie does not change that $32 million was paid for her shares:

       Orly benefitted from the shares regardless of whether the settlement money went
       to Orly, as a gift to Arie, …. But surely any $32 million transaction for her shares
       would confer upon her more than a peppercorn, …




32
       See, Genger v. Genger, 2017 U.S. Dist. LEXIS 80010 (SDNY 2017).


                                               Page 25
Id. 2nd Cir I, at *50.33 Orly benefitted from the shares – but claims to have received none of the

money she caused to be monetized because she gifted it to Arie.

        I.       THE 2017 SECOND CLAW BACK DEMAND AND JUDGMENT

        42.      After Judge Forrests’ Opinion #1, and affirmance by the Second Circuit, and now

armed with the law and the facts, Dalia made an additional demand on her children for

$6,000,000.00 of the more than $69 million they received (the "2017 Demand"). This time Sagi

refused to pay unless Orly made her simultaneous payment. [Id. Forrest Op#2, pg. *5-6 (Genger

II, 2018 WL 363252; 2018 U.S. Dist. LEXIS 126958)]. As a result, this time Dalia commenced a

breach of contract action against Sagi three days later, on October 24, 2017. Sagi argued that

although Integrated Agreement was valid and enforceable:

        "the payment obligation was a joint obligation of his with Orly, who has recently
        indicated she will not honor that obligation, and thus it would be inequitable for
        Sagi to once again make a payment to Dalia without Orly's immediate
        reimbursement."

(Id. at 3-8.) [Id. Forrest Op#2, pg. *6 (Genger II, 2018 WL 363252; 2018 U.S. Dist. LEXIS

126958)]. Accordingly, Sagi brought a third-party complaint against Orly for breach of the

Integrated Agreement.

        43.      Orly continued to take the position that she owed her mother nothing. First Orly

argued jurisdiction - “that because she is a United States citizen domiciled in Israel (notably, not

Austin, Texas), she is a non-diverse party and the Court lacks subject-matter jurisdiction.” [Id. at

*6-7]. “Sagi argues that there is a bona fide controversy between himself and Dalia as a result of

his refusal to pay …” [Id. at *7 (Genger II, 2018 WL 363252; 2018 U.S. Dist. LEXIS 126958)]

and “both Dalia and Sagi filed motions for partial summary judgment.” [Id. at *9 (Genger II, 2018



33
        In affirming the SDNY Judgment, the Second Circuit also noted that Orly’s post-judgment Rule 60(b)(2) and
(3) motions were properly overruled as without merit.


                                                   Page 26
WL 363252; 2018 U.S. Dist. LEXIS 126958)]. Orly argued the following potential issues require

further discovery:

       (1) whether Orly's obligation to Sagi is "capped" by virtue of the 2004 Promise; (2)
       whether the money demanded by Dalia is necessary to support her lifestyle; and (3)
       whether Dalia and Sagi violated the implied duty of good faith and fair dealing.
       Orly further argued that Sagi is not entitled to summary judgment because he has
       not yet paid Dalia's demand.

[Id. Forrest Op#2, pg. *9 (Genger II, 2018 WL 363252; 2018 U.S. Dist. LEXIS 126958)]. Dalia

moved for summary judgment against Sagi on her breach of contract claim which the Court

granted. [Id. at pg. 17-18 (Genger II, 2018 WL 363252; 2018 U.S. Dist. LEXIS 126958)]. Sagi

moved for partial summary judgment against Orly on:

        (1) his breach of contract claim; (2) his promissory estoppel claim; and (3) his
       declaratory judgment claim to the extent of the $3,000,000 liability sought in this
       action.

[Id. at *18 (Genger II, 2018 WL 363252; 2018 U.S. Dist. LEXIS 126958)]. Judge Forrest denied

Orly’s defenses to Sagi’s summary judgment motion that she has no liability because he has not

yet paid Dalia on two grounds:

       As an initial matter, that argument is now moot in light of this very Opinion &
       Order, which grants Dalia's motion for summary judgment against Sagi.
       Furthermore, Orly's refusal to pay (which does not appear to have been conditioned
       on Sagi's own refusal) constitutes an anticipatory breach of the 2004 Indemnity.

[Id at *20]. The Court awarded Sagi a judgment for $3 million, “… notwithstanding that Orly has

failed and refused to pay anything to Sagi on his initial judgment...” (Genger II, 2018 WL 363252;

2018 U.S. Dist. LEXIS 126958). The Second Circuit affirmed entirely this second judgment,

(“Judgment #2) this time for $3 million. Genger v. Genger, 771 Fed. App. 99*; 2019 U.S. App.

LEXIS 19436**; 2019 WL2711762 (2nd Cir. 2019) [2nd. Cir. App#2].




                                            Page 27
         J.       THE TRUMP SETTLEMENT DISTRIBUTIONS WERE AN ACTUAL
                  FRAUD “FRAUDULENT TRANSFER”

         44.       At the time of this Trump settlement, and although Dalia remained the Trustee of

the Orly Trust, Dalia was neither consulted nor did she participate in this 2013 Trump Settlement

Agreement, and the parties refused to even give her, as Trustee, a copy. [See, infra]. Then, on

August 30, 2013, the Orly Trust, TPR, and the Trump Group all agreed that "the Trump Group

owns, for all purposes, all right, title and interest (beneficially, of record and otherwise) to all

authorized and issued shares of [TRI] … and so ordered by the Delaware Chancery Court"

[SDNY Forrest Op#1, pg. 7 (Genger I, 76 F. Supp. 3d 494)].34

         45.      Dalia, deprived of any information or documents of the 2013 Trump Settlement

Agreement was not aware that a fraudulent scheme and plan had been put in place that wholly

denuded the Orly Trust and Orly individually, in favor of Arie (and his purported creditors), and

her lawyer-husband Herschmann, that transferred all proceeds of the Orly “monetization” of her

TRI stock to them and for their benefit only.35 Orly now claims to be insolvent, broke, and without

any significant assets! [See, Debtor’s Schedules and Statements filed by Orly in this case].

         46.      The payments from the Trump Group for the TRI stock was $32.3 million and came

in two parts:

                  (a)      $17.3 million cash paid up front without Orly or her Trust receiving



34
          Subsequently, a court in this District and New York's First Department both concluded that this so-ordered
stipulation determined the Trump Group to be the beneficial owner of the TRI shares. TPR Inv. Assocs., Inc. v.
Pedowitz & Meister LLP, No. 13 Civ. 8243 (JFK), 2014 U.S. Dist. LEXIS 67116, *5-6 (S.D.N.Y. May 15, 2014);
Genger v. Genger, 121A.D.3d 270, 280 (N.Y. App. Div. 2014).
35
          The following courts have specifically held and ruled that it was Orly that “monetized” her rights in the TRI
Stock: Genger I, 76 F. Supp.3d at 491, 501; Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See, Genger v.
Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir. 2016); Genger v.
TR Inv'rs, LLC, 26 A.3d 180, 185 (Del. 2011).
          Orly benefitted from the shares regardless of whether the settlement money went to Orly, as a gift
          to Arie, …. But surely any $32 million transaction for her shares would confer upon her more than
          a peppercorn, …
Genger v. Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979 *50 (2nd Cir. 2016).


                                                      Page 28
       anything in return; and

               (b)     two additional $7.5 million promissory notes to be paid later, currently

          naming a partner of the Kasowitz firm as the “payee” on the notes as an escrow agent

          for, like, Orly.     [See, Exh. A pp. 2-3 SDNY Turnover Memorandum].                    This

          consideration was paid to an escrow agent (attorney William Wachtel, Orly’s counsel

          of record) without allocating that sum amongst the four counterparties to the

          Agreement, defined therein as Orly, Arie, and the Brosers. [Id. SDNY Turnover

          Memorandum at 1.].

Although by “law of the case”, it has been “conclusively established” that it was Orly that

monetized her interest in the TRI shares for $32.3 million, the Debtor, when asked in

interrogatories to “[i]dentify the amount, date, and recipient of all payments made and/or to be

made to any person or entity pursuant to Defendant’s 2013 Trump Settlement,” Orly falsely swore,

under oath, that she had “no knowledge.” [See, Exh. B pp. 16-17 SDNY Turnover Memorandum].

Meanwhile, the Kasowitz firm (whose partner Marc Bowen is the current escrow agent under the

2013 Trump Settlement Agreement) falsely testified at deposition that: “We don’t have any

information about any agreements” concerning payments yet to come due under the Agreement.

[See Exh. H at 32:23-25, SDNY Turnover Memorandum]. Critically, these transactions are

neither described nor disclosed in the Debtor’s Chapter 7 filings.

       47.     Both before and after the 2013 Trump Settlement Agreement Orly, and now, the

Debtor and her husband live in a string of multi-million-dollar homes throughout the world. [See,

SDNY Turnover Memorandum, Doc. 80-13, 80-17, 94-1]. Even prior to her marriage, Orly had

significant assets. Remarkably, without explanation, almost none of this wealth appears on the

Debtors filings – claiming that her total asset wealth is less than $60,000.00 (of course, after paying




                                               Page 29
her lawyer $75,000.00 to file a Chapter 7 bankruptcy). Yet even adding back in her Chapter 7

legal fees, Orly schedules assets of less than .0018% of her known wealth in January 2013. Her

explanation for where it went, when she pretends not to know, is that she gave away to Dalia’s ex-

husband, Arie. This is partially explained by her claims of the 2018 transfer of her 50% ownership

in a $3+ million Austin condo to her multi-millionaire husband, but this is only a small portion of

the total fraudulent transfers. This transfer of millions of real property or her transfer of hundreds

of thousands to a trust for her own benefit, are almost immaterial in the context of what has going

on here.

       48.      Almost none of what is discussed below can be found in any of the Debtor’s filings

or disclosures. It was Orly individually that was compelled by the 2013 Trump Settlement

Agreement to provide the Trump Group with, inter alia,

               (a)     a declaration that the Trump Group owns “all right, title and interest

(beneficially, of record, and otherwise)” to the TRI shares, and

               (b)     Orly’s waiver of all of her claims to the TRI shares, both as a trust

beneficiary and individually. [Genger I, 76 F. Supp.3d at 493-94]. As Orly later told the Court of

Appeals for the Second Circuit, the Agreement provides “that the Trump Group would pay $32

million to the AG Group in exchange for a release of any ownership interest in the TRI shares.”

[See, Case 15-350, Doc. 93 p. 14.].

       49.      The Debtor’s schedules ignore, and certainly do not disclose that (as four (4)

opinions of the NY Federal trial and appellate Courts found) in 2013 “Orly monetized her

beneficial interest in the [family business] TRI shares for $32.3 million.” [See, e.g. Genger I, 76

F. Supp.3d at 501]. It could not be clearer:

        Orly’s claims to beneficial ownership of the TRI shares individually and as a trust
       beneficiary enabled her to obtain $32.3 million from the Trump Group under the



                                               Page 30
        2013 Settlement Agreement.

[See, e.g. Genger I, 76 F. Supp.3d at 49936]. Orly’s wealth was all derivative of the TRI shares

contributed in great part by her mother Dalia to the Orly Trust and expressly burdened by the

obligations of the Integrated Agreement (that encumbered the TRI shares) by written commitments

Orly had made to her mother Dalia nine years earlier, recognizing Dalia’s “Claw back Rights” of

some of the TRI value to support her retirement – the economic value later calculated by the SDNY

Court to be $24.7 million (See, Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5). Important

here for this Bankruptcy Court to understand, is that Orly’s co-parties to the 2013 Trump

Settlement Agreement, Arie, and the Brosers, had no live claims to monetize against the stock,

yet received 100% of all proceeds, thus assuring Dalia’s Claw back Rights were rendered

valueless.

        50.      “The $32.3 million consists of $17.3 million in cash up front, plus two additional

$7.5 million [promissory notes] to be made over four years.” Id. at 494 n.11. All cash has been

paid out. Thus, instead of honoring Orly’s written commitment to her mother, Orly, in concert

and conspiracy with her father Arie Genger and her attorney/husband Eric Herschmann, set about

on a scheme to frustrate that financial obligation and deny Dalia all support. When the first $17.3

million payment was made in 2013, Orly directed one of her then-attorneys, William Wachtel, to

immediately wire the entire sum to a trust established for the benefit of Arie’s (not Orly’s)




36
        The following other courts have specifically held and ruled that it was Orly that “monetized” her rights in
the TRI Stock: Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See, Genger v. Genger, 663 Fed. Appx. 44 *;
2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir. 2016); Genger v. TR Inv'rs, LLC, 26 A.3d 180,
185 (Del. 2011). As to the transaction, Genger v. Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **;
2016 WL 5539979 *50 (2nd Cir. 2016) made clear that
        Orly benefitted from the shares regardless of whether the settlement money went to Orly, as a gift
        to Arie, …. But surely any $32 million transaction for her shares would confer upon her more than
        a peppercorn, …


                                                     Page 31
creditors. As the Broser’s counsel, one of the Transferees stated, it in addressing the SDNY court,

admits that none of the funds went to pay an Orly creditor, but only Arie creditors:

[beginning Exhibit 2 at pg. 79]:

   10   MR. GOLDBERG: Your Honor, the essence of the
   11   litigation trust agreement that was put in place in 2012 was
   12   to protect the lender so that the first monies that were paid
   13   under the settlement agreement would go to pay the liability
   14   of Arie Genger under the credit agreement.
   …
   22   MR. GOLDBERG: In other words, the monies that came
   23   in So the 32 million was the settlement; $17,257,000 has
   24    been paid to date. And Your Honor has heard that tracking the
   25   funds, the funds first went into the -- Bill Wachtell [Ph.]

   Pg. 80
   1 who was the attorney for the AG Group, who then transferred
   2 the monies into a litigation , the Genger Litigation Trust
   3 account. $17,257,000 was placed in the trust account. And
   4 from there, $17,200,000 went to pay off the loan that was as
   5 between Mr. Broser and Arie Genger individually.
   6 That's where the lion's share of the first tranche
   7 of the settlement went . It went to -- I know Your Honor ' s not
   8 making fact finding summations. This part of it is all
   9 based on the efforts of Mr. Dellaportas have all been
   10 established with documentary evidence that the flow of money
   11 went into the (Genger Litigation) trust and then went to pay down the loan between
   12 Arie Genger and Mr. Eraser's entity which he created to lend
   13 money to Arie Genger.

Not a penny of the funds Orly monetized went to Orly or was paid on Orly debt. In fact, Arie who

got $17 million from Orly is claiming to be her creditor. [See, infra] And, there can be no dispute

that the Brosers understood they were being paid from money that did not belong to their borrower

(Arie), but rather to a third party (Orly) who owed them nothing. [See, Exh. D at 36:9-10 attached

to SDNY Turnover Memorandum]. The Brosers were knee deep in this fraud – they both were

named as third-party defendants in the SDNY Turnover suit (See, Exh. I SDNY Turnover

Memorandum), and fought Sagi’s discovery at every turn, requiring multiple interventions by the




                                             Page 32
SDNY Federal Courts for Sagi to learn the truth. [See, Exhs. C, D at 19:16-32:15, SDNY Turnover

Memorandum].

        K.       WITH TWO SUITS AND TWO JUDGMENTS NOW AFFIRMED ON
                 APPEAL – THE INSIDER’S SCRAMBLE TO HIDE OR ENCUMBER ALL
                 REMAINING ASSETS

        51.      Orly could not dissipate the funds represented by the two Promissory Notes,

because they were not yet payable (to date, certain preconditions have not yet been met and they

have not yet been paid). Because the remaining $15 million had not yet come due, the AG Group

had to be more creative to avoid Dalia’s or Sagi’s access to the remaining $15 million. So, Orly,

her father and her husband devised a plan to frustrate the upcoming judgments for the Claw back

demands by encumbering these two notes with bogus liabilities. [See, redaction in SDNY

Turnover Memorandum, referencing Exh. X at 79:12-80:7 (emphasis added)]. The conspiracy

hatched a scheme to encumber the $15 million evidenced by the two Trump Group promissory

notes by having Orly pledge them as “security” to her husband and father for patently bogus

“liabilities.”

        52.      Key to the fraudulent scheme by Orly, her father and husband, were three

documents, each of which Orly concealed until the Court ordered them produced (and one which

of she kept hidden even after the Court ordered it produced [See, Doc. 209]):

                 (a)   a [redaction] secured promissory note dated December 31, 2016, in favor of

        her father, Arie; and

                 (b)   a [redaction] secured promissory note dated December 30, 2016 in favor of

        her husband, Eric Herschmann; and

                 (c)   an agreement dated March 31, 2017 (the “2017 Agreement”).

[See, Exhs. T, U, V to SDNY Turnover Memorandum]. With respect to these two promissory




                                            Page 33
notes, three initial observations are important:

            •   First, Exhs. AA, BB. [See, redactions SDNY Turnover Memorandum pg. 10]

            •   Second, Exh. X at 109:15-17; 139:11-15. [See, redactions SDNY Turnover

            Memorandum pg. 10]

            •   Third, [See, redactions SDNY Turnover Memorandum pg. 10] Id. Exh. X at

            116:16-22.

Together, these documents are a sham designed to frustrate collection of the judgments and all of

the current and future Claw back Rights of Dalia.

       L.       The Arie Promissory Note

       53.      The promissory note to Arie (Exh. T) supposedly represents sums Arie has

advanced Orly for legal fees. As the story goes, Arie paid Orly’s lawyers directly for her various

suits, using some of the $17.3 million he borrowed from the Brosers. One of those suits was the

state court action that ultimately led to Orly’s $32.3 million settlement. But incredibly, when Arie

repaid the Brosers using Orly’s settlement funds, [See Exh. W [redaction] SDNY Turnover

Memorandum pg. 10], Arie did not extinguish Orly’s supposed debt to him and even claims a

secured debt in this bankruptcy. In reality, the whole story was cooked up after the fact and applied

retroactively as a fraudulent scheme. [See Exh. AA [redaction] SDNY Turnover Memorandum

pg. 11]. And the UCC liens based on this note was not filed until August, 2018 of last year (within

the insider preference period). [See, Exh. J. Exhs. X at 141:3-10; EE at 69:20-70:17, O pp. 11-23

[redaction] SDNY Turnover Memorandum pg. 11].

       M.       The Herschmann Promissory Note

       54.      Orly’s promissory note to her husband, Eric Herschmann [See, Exh. U [redaction]

SDNY Turnover Memorandum pg. 11] is no better and is fraught with fraud and insider dealings.




                                              Page 34
       N.      The Kasowitz and Herschmann Attorney’s Fees

       55.     The lion’s share of Kasowitz’s legal work on her behalf was in a state court. In

March 2015, Mr. Herschmann told that court that: “I have a retainer letter that would reflect that

all of the attorneys that are on the trial for Kasowitz are working pro bono.” [See, Exh. M

[redaction] SDNY Turnover Memorandum pg. 11]. That [redaction] does not reflect was merely a

moment of careless braggadocio. [See redaction pg. 11]. [See, Exh. Z p. 27.].

       56.     When Orly’s legal fortunes soured by (i) entry of the Sagi Judgments and (ii) the

multiple Court holdings that Dalia’s rights under her Claw back provisions was “one Integrated

Agreement” (e.g., Dalia had direct claims against Orly), however, the payment was retroactively

recharacterized as a “secured loan,” and a promissory note was created and backdated to conform

to that story. Mr. Herschmann moved to quash Sagi’s SDNY subpoena for documents and

testimony and Dalia’s WDTX Bankruptcy Court subpoena for the confidential documents and

testimony, which would get to the bottom of the matter. Even if the payment were for Kasowitz’s

“pro bono” legal work on Orly’s behalf, this would simply have been an example of a wealthy

spouse paying his less-wealthy spouse’s bills.

       57.     The years 2017, 2018 and 2019 were busy years for Orly planning of her

bankruptcy fraud. And expensive – (e.g. over $75,000.00 Chapter 7 legal fees and retainer was

paid to her Austin Chapter 7 lawyer). As noted above, there is a March 31, 2017 agreement tying

it all together. [See, Exh. V to SDNY Turnover Motion]. [See, [redaction] pg. 12, SDNY Turnover

Memorandum] tying together the Debtor’s wholesale fraudulent transfers of cash, liens and debt.

If the Trump Group’s $3 million indemnity claim is also treated as an offset [See, Exh. N at 66:9-

15 to SDNY Turnover Motion], that would leave nothing to pay Sagi’s judgment or Dalia’s current




                                             Page 35
and future expectancy value of her Claw Back Rights. Indeed, that was exactly the intent of this

scheme, but for a few remaining assets. The way it worked is as follows:

       •     Frist, Orly pledged all of her assets to her husband. Exh. K.

       •     Then, to the extent the former was not enough to eat through all of the money coming

             her way, she then also pledged all of her assets to her father Arie.

       •     Next, Arie in turn pledged all of his assets back to Mr. Herschmann. [See Exh. J to

             SDNY Turnover Memorandum pg. 12]. [See, [redaction] pg. 12 SDNY Turnover

             Memorandum] [See, Exh. U to SDNY Turnover Order.].

       58.      According to Orly’s deposition testimony and her AmEx Black Card statements

[which Orly and her husband concealed, in violation of multiple Court orders (Doc. 202, 206)],

the quid pro quo of these fraudulent transfers is the obvious fact that Orly is financially supported,

to the tune of hundreds of thousands of dollars per year, by her husband. The effect of the above

scheme is to “round trip” the money out of Orly’s control and then back to her through her husband

or father then to her husband.

       59.      Thus, and maybe not surprisingly, this is not the end of Orly’s fraud and bankruptcy

fraud. With litigation pending by her mother and brother on her obligations under the 2004

Integrated Agreement, but not wanting to leave any loose ends (after dissipating the $15 million

notes) Orly set about transferring away her remaining assets as well. [See, [redaction] pg. 13,

SDNY Turnover Memorandum] [See, Exh. DD at 35:4-23 to SDNY Turnover Order.]. This is

such an obvious “pigs get fat, hogs get slaughtered” scheme when the following transactions are

understood.

       60.      While it is unclear when the “December 30, 2016” note was actually signed, [See,

[redaction] pg. 12] when matched to the fact that the UCC liens reflecting the note were not filed




                                               Page 36
until May 10, 2017 (a few days after a New York JHO rejected as entirely worthless Orly’s $85

million damages claim against Sagi.        [See, Exhs. BB, K attached to SDNY Turnover

Memorandum].

       61.     And only last August 2018, after summary judgment was rendered in Sagi’s favor

in the New York federal suit, the Debtor emptied out all of her U.S. investment and bank accounts

and hurriedly wired all the money to her attorney’s IOLA account, from where it then disappeared.

The details of this transaction are ignored in the Debtor’s filings and must be questioned by the

Chapter 7 Trustee. Exh FF attached to the pending Motion to Dismiss is a copy of a Vanguard

Brokerage Account – Wire Transfer confirmation. [See, Exh. P to SDNY Turnover

Memorandum].

       62.     Next, on September 20, 2018 (three weeks after judgment was entered in this

SDNY Doc # 8181), Orly recorded a transfer of her controlling interest in her well-established art

business, “Everything Important LLC” to her father for no cash consideration. [See, Exh. Q to

SDNY Turnover Memorandum].

       63.     And finally on September 28, 2018 (within the one-year insider preference period)

and one week after Sagi domesticated his judgment in Travis County, Texas, Orly recorded a

“Deed of Trust” in Travis County purporting to transfer her rights to her 50% interest in the

couple’s property – a multi-million dollar apartment in the “W Hotel” in downtown Austin3 – to a

trust for the benefit of her attorney-husband Herschmann. [See, Exh. G to SDNY Turnover

Memorandum]. Then in her bankruptcy in June 2019 Orly declared the Austin property her

“homestead” despite claiming to the SDNY Federal Court that she resides full-time in Israel.

[Docket #80-1] and despite imputed actual knowledge that she had not resided in Texas for the

statutory period necessary to establish such homestead. This manipulation in face of obvious facts




                                            Page 37
and law to the contrary is nothing new -- the U.S. District Court for the Western District of Texas,

in transferring Mr. Herschmann’s motion to quash to the SDNY, held that:

               “[Eric] Herschmann and [Orly] Genger, as owners of multiple residences, have
               used this fact to their legal advantage by claiming to reside in whichever location
               most suits their legal needs at the time.”

See Genger v. Genger, Case #: 1:19-mc-00366-LY, (W.D. Tex. ) Doc. 11 (p. 5 of 6) [hardly a

judicial endorsement of honesty, full disclosure, and good faith, particularly for an officer of this

court].

          O.       FILING BANKRUPTCY – RESPONDING IN THE SDNY TO THE
                   FRAUDULENT TRANSFER MOTION WAS SIMPLY TOO DANGEROUS

          64.      Each of the foregoing transactions set out above is the subject of the pending

fraudulent transfer motion as fraudulent conveyance under New York Debtor and Creditor Law

[SDNY cause # 8181, infra] compelling garnishees/transferees Michael Bowen, Arie Genger

(“Arie”) and Tedco, Inc. (together with its control persons and intermediaries) to turn over to the

U.S. Marshal all promissory notes and funds in which third-party defendant and judgment debtor

Orly Genger (“Orly”) has an interest sufficient to satisfy Sagi’s judgment. As filed, the Sagi

Turnover Motion in the SDNY (Doc #8181)37 also seeks to set aside:

                  (a)      the $17.3 million cash transfer to Arie, the Brosers and their entity, Tedco,

          Inc. (and, to the extent necessary, the intermediary entities through which the money

          passed); and

                   (b)     the encumbrances placed on the two $7.5 million promissory notes by

          Orly’s husband and father. The promissory notes are currently held by Mr. Herschmann’s

          law partner, Michael Bowen (See Exh. H 35:5-25 to SDNY Turnover Motion) so he, along


37
         Pursuant to (a) CPLR 5225(b) and 5227, and Fed. R. Civ. P. 69; (b) pursuant to DCL 273, 273-a, 275, 276,
278, rescinding all fraudulent conveyances associated therewith; and (c) pursuant to DCL 276-a, awarding Sagi his
reasonable attorney’s fees and disbursements.


                                                   Page 38
       with the above-named persons/entities, are being served with this motion.

               (c)      Sagi also seeks an award of reasonable attorney’s fees and disbursements.

The SDNY Judge set an answer date for the pending Motion and hearing, by which not only the

Debtor but all the target Defendants must reply to the Motion. In order to avoid this response

obligation, the Debtor filed this Chapter 7 case on the eve of the deadline to respond to the SDNY

Turnover Motion, in a venue that Orly knew she could not support. For example, after multiple

losses in Federal and State Court in New York, the Debtor now swears that she moved to Texas

sometime in late 2018 or early 2019 (incredibly, she contends that she does not, in fact, remember

when she moved to Texas. See Transcript of 341 Creditors’ Meeting, August 15, 2019, at p. 5).38

Yet the Debtor and her insiders have spent the last two years insisting—repeatedly and under

oath—that, she permanently resided in Israel with no intention of ever moving back to the United

States. In a May 16, 2018 declaration, Orly attested to the Court under oath that:

       “Many months before this action was commenced by my mother and brother [in
       October 2017], I had moved from Austin, Texas to Tel Aviv, Israel. I intended at
       that time, and still intend, to live permanently in Israel, and have no intention to
       move from Israel. …All of Sagi’s previous claims that my domicile is in … Texas
       … are inaccurate.”

[See, Exhibit Y at 2 (emphasis added) to pending Motion to Dismiss].

       65.     Similarly, even the schedules filed literally disclaim the “penalty of perjury”

mandates of the Debtor’s furnishing and executing complete Schedules and Statements in a




38
       The Debtor: ….the holidays I think, of, of 2018.
       ….
       Question: So, in September or October of last year, you moved back to Texas?
       The Debtor: Um, that's when I- I'd made the decision. I mean, I don't, I don't know ... It made my move-
       moving back. I mean, this stuff doesn't happen in one singular moment.
       ….
       Question: And uh, when did you actually physically make that move um, back to Texas?
       The Debtor: Uh, I don't remember.



                                                  Page 39
bankruptcy case. The Schedules and Statements neither acknowledge that which the New York

Courts have found as “law of the case” multiple times (that the Debtor “monetized” in 2013 her

$32 million of TRI Stock) and that all of those funds found their way to her father, his creditors,

or her husband.39 Not only do the bankruptcy disclosures not mention these transactions, the

Chapter 7 Trustee has not announced the investigation or determination of these facts established

by years of Federal, State and Arbitration judges’ findings. Dalia believes these facts have been

withheld from the Trustee.

         P.       The Remarkable $75,000.00 Schedules and Statements Filed by the Debtor

                  1.       The Non-Statutory, Non-Rules Disclaimers in the “Introduction” - the
                           “Global Notes, Methodology and Specific Disclosures Regarding the
                           Debtors’ Schedules of Assets and Liabilities and Statements of
                           Financial Affairs”

         66.      Only a cursory analysis of the Schedules and Statements show the extent of non-

disclosure bad faith and outright evasion. Begin with the “Introduction” that is 3 page-single-

spaced disclaimer of the accuracy of the disclosures and the purported lack of knowledge of the

Debtor in completing and filing her Schedules and Statement of Affairs. This is a remarkable

attempt to modify the “penalty of perjury” obligation upon execution by a Debtor of her schedules

and statements.40 As an example:


39
         The following courts have specifically held and ruled that it was Orly that “monetized” her rights in the TRI
Stock: Genger I, 76 F. Supp.3d at 491, 501; Genger III, 2018 U.S. Dist. Lexis 126958, *17 n.5; See, Genger v.
Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979, *50 (2nd Cir. 2016); Genger v.
TR Inv'rs, LLC, 26 A.3d 180, 185 (Del. 2011).
         Orly benefitted from the shares regardless of whether the settlement money went to Orly, as a gift
         to Arie, …. But surely any $32 million transaction for her shares would confer upon her more than
         a peppercorn, …
Genger v. Genger, 663 Fed. Appx. 44 *; 2016 U.S. App. LEXIS 17642 **; 2016 WL 5539979 *50 (2nd Cir. 2016).
40
         The petition, schedules, and statement of financial affairs are executed under oath and penalty of perjury.
Fed. R. Bankr.P. 1008; Official Form 1 (Voluntary Petition); Official Form 7 (Statement of Financial Affairs). See
Heil, 289 B.R. at 907-08. See also Hamo v. Wilson ( In re Hamo), 233 B.R. 718, 725 (6th Cir. BAP 1999); Beaubouef
v. Beaubouef ( In re Beaubouef), 966 F.2d 174, 178 (5th Cir.1992).
         The debtor must fully disclose all information relevant to the administration of the bankruptcy case. Kentile
Floors, Inc. v. Winham, 440 F.2d 1128 (9th Cir.1971); In the Matter of Garman, 643 F.2d 1252 (7th Cir.1980). See In


                                                      Page 40
         Although the Debtor has made reasonable efforts to ensure the accuracy and
         completeness of such financial information, inadvertent errors or omissions, as well
         as the discovery of conflicting, revised or subsequent information, may cause a
         material change to the Schedules and Statement. Thus, the Debtor is unable to
         warrant or represent the Schedules and Statement are without inadvertent errors,
         omissions or inaccuracies. … Notwithstanding the foregoing, the Debtor shall
         not be required to update, amend or supplement the Schedules and Statement,
         but reserves the right to do so.

After claiming “reasonable” effort to ensure accuracy, the Debtor disclaims her obligation to

“update, amend or supplement the Schedules and Statement …” with accurate information even

when it is discovered and known to exist. These disclaimers continue:

         •    To be certain that nothing in, or missing from, the Schedules and Statements can be

              used to establish intentional withholding of information, transactions, assets, and

              liabilities, the Debtor actually suggests that “[i]n the event that the Schedules and

              Statement differ from the foregoing Global Notes, the Global Notes shall control.

              [See, “Global Notes Control, pg. 3]. “Global Notes” are not signed under penalty of

              perjury – or under any penalty for that matter.

         •    Next, the Debtor claims to “admits” nothing in her “sworn” schedules or statements

              (See, Reservation of Rights, pg. 2);

         •    Although the debtor schedules less than $60,000.00 in assets, and a $75,000 retainer to

              her Chapter 7 lawyer, the Debtor claims that “… [i]t would be prohibitively expensive

              and unduly burdensome and to obtain current market valuations for all of the assets.”

              (See, Net Book Value of Assets, pg. 2).



re Robinson, 292 B.R. 599 (Bankr.D.Ohio 2003); Woolman v. Wallace ( In re Wallace), 289 B.R. 428
(Bankr.N.D.Okla.2003); Fleet Securities, Inc. v. Vina ( In re Vina), 283 B.R. 803 (Bankr.M.D.Fla.2002); In re Firrone,
272 B.R. 213 (Bankr.N.D.Ill.2000); In re Riccardo, 248 B.R. 717 (Bankr.S.D.N.Y.2000).
           “It is not for the debtor to decide what is and is not relevant. A debtor who omits important information and
fail[s] to make full disclosure, place[s] the right to the discharge in serious jeopardy.” Jensen v. Brooks (In re Brooks),
278 B.R. 563 (Bankr. M.D. Fla. 2002) (Emphasis Added) In fact, “[c]reditors are entitled to judge for themselves what
will benefit, and what will prejudice, them” and the estate. Chalik, 748 F.2d at 618.


                                                        Page 41
•   Regarding her assets, the Debtor suggests that “… the Debtor may not have identified

    and/or set forth all of her (filed or potential) causes of action against third parties as

    assets in her Schedules and Statement” (who else would know what the Debtor’s

    purported claims are, if not the Debtor?) then claims that “[t]he Debtor reserves all of

    her rights with respect to any causes of action against third parties” presumably even

    the undisclosed one, notwithstanding the fact that “the Debtor” no longer owns any of

    these causes of action, disclosed or not, all belong to the estate. [See, “Causes of

    Action” pg. 3].

•   Remarkably, this same suggestion is also referenced by the Debtor as to the obligations

    to honestly complete Schedule A/B, first, when the debtor claims “Debtor has identified

    claims that third parties, in various litigation, may have suggested that she owns (and

    which Debtor does not agree exist)” which apparently the Debtor is not intending to

    disclose (at least voluntarily). Without the detailed history above, the Court would

    have no idea to what this disclaimer refers. However, with this Debtors history

    disclosed, this reference is to the $32 million in fraudulent transfer the Debtor made.

•   Next the Debtor claims that (although she lives off the funds and cash of her multi-

    millionaire husband) and, according to the Debtor although “Schedules I and J request

    information on the Debtor’s non-filing spouse’s financial assets and income… [s]uch

    information is not available to the Debtor, and is, accordingly not listed.” The

    Schedules do not “request” any information – they “requires” full, honest, and truthful

    disclosures. These answers to the questions are not optional, or at the pleasure of a

    debtor.   The Debtor simply refuses to disclose the information, all of which is

    “available” to the Debtor. [See, “Specific Disclosures” 1st ¶ pg. 4].




                                      Page 42
       •     Regarding the $3+ million condominium located in the “W Hotel” downtown Austin,

             the disclaimers state that “Debtor owns an undivided interest in a condominium

             property with her non-filing spouse which was granted by gift….” This intentionally

             vague reference is not only intended to confuse, but when followed by a reference that

             the ownership rights (“but has no parking rights or other contractual rights with respect

             to that property”) makes clear that the Debtor does not want to talk about the actual

             purchase price. This intentionally vague statement suggesting that valuation of her

             asset is not possible defies logic and good faith [See, Specific Disclosures 2nd ¶ pg. 4].

The true need for these disclaimers become crystal clear when this Court reviews the Debtor’s

purported Schedules and Statements and compares same to the actual historical facts.

                2.      The Phony Schedules of Assets

       67.      It is literally a waste of time to review the purported “assets” of this Debtor.

Between the disclaimers of all knowledge of the value of her assets and the twenty (20) categories

of assets with “unknown” valued or the eight (8) times describing assets as $0.00, this Debtor

whose assets she monetized in late 2013-early 2014 for $32,000,000.00 are nowhere to be found.

This Debtor, who spent $75,000.00 on Chapter 7 bankruptcy advice, and even suggest that it would

be just too expensive to have anyone appraise these values now claims to be literally broke,

disclosing only $56,627.77 in asset value.

       68.      Critically missing is any indication or even hint that there is $15 million in

promissory notes from the Trump/Orly monetization of the TRI stock still being held, now by Mr.

Bowen, a partner in Kasowitz and a partner of Herschmann.

                3.      Schedule of Creditors – Nothing but Family or Insiders

       69.      It is, however, the Schedule of Creditors that illustrates the depth of deception of




                                                Page 43
this Debtor’s purported need for Chapter 7 bankruptcy protection. After admittedly turning over

almost $17 million to her father Arie in cash, she now schedules her father as a secured creditor

for $5,451,389.27. What could this Debtor possibly have received in fair equivalent value for this

payments or this indebtedness totaling $22,451,389.27? The answer is, of course, nothing. She

simply gave all of her monetized stock cash to her father as part of the fraudulent transfer scheme,

planning all along to try and wait out the 6-year New York statute of limitations on fraudulent

transfers, then file bankruptcy and walk away from her multi-million debts due her brother and

mother. But for the Southern District Federal Courts work and the Turnover Motion, the plan may

have worked.

         70.      Next, the Debtor schedules her husband as a secured creditor with a claim of

$2,301,399.48, apparently legal fees incurred in the multiple losses at the courthouse involving the

Debtor’s failed litigation against her brother and mother, and the Trumps. This Insider Claim

deserves detailed scrutiny – that which the Chapter 7 Trustee seems to be disinterested.

         71.      Next, is Kasowitz, Benson, Torres LLP, Herschmann’s law firm, and again an

Insider,41 claiming still more legal fees for more losing litigation representation efforts, totaling

$1,457,751.00 [the most recent loss on October 4, 2019, when Judge Jaffee denied the Trustee’s


41
          Herschmann is clearly an “insider” to the Debtor Orly, as her non-filing spouse. Likewise, as a partners in
the Kasowitch law firm, the law firm is an “insider” to Herschmann. An ”insider to an insider to the Debtor” is under
§ 101 is deemed an insider to the Debtor. In re Bos, 561 B.R. 868, 885 n.69 (Bankr. N.D. Fla 2016) noted that “…an
insider of an insider of the debtor is an insider of the debtor. citing In re Parks, 503 B.R. 820, 835 (Bankr. W.D. Wash.
2013) (holding that one-year preference period was applicable because individual was an insider of an insider as to
the debtor). Horgan is an insider of Bos.” 11 U.S.C.S. § 101(31)(E) also deems an "insider of an affiliate" to be an
insider "as if such affiliate were the debtor." See, Sherron Assocs. Loan Fund XXI (Lacey) L.L.C. v. Thomas (In re
Parks), 503 B.R. 820, 822 (Bankr. W.D. Wash. 2013).[1]
          As noted in Glassman v. Heimbach, Spitko & Heckman (In re Spitko), Nos. 04-18836bif, 05-0258, 2007
Bankr. LEXIS 2050, at *27 (Bankr. E.D. Pa. June 11, 2007) “[a]ttorneys have not generally been considered insiders
of their debtor-clients. (citations omitted). Whenever an attorney has been found to be an extra-statutory insider, that
status has been imposed because of a relationship with the debtor that transcended the normal attorney-client
boundaries. Compare In re Broumas, 135 F.3d 769 (Table), 1998 WL 77842 (4th Cir. 1998) [published in full-text
format at 1998 U.S. App. LEXIS 3070], (attorney is an insider); In re Lemanski, 56 B.R. 981 (Bankr. W.D. Wisc.
1986) (same); In re Durkay, 9 B.R. 58 (Bankr. N.D. Ohio 1981).



                                                       Page 44
request to reconsider her prior rulings, and sever Dalia out of that pending suit]. Confirming these

bills are a sham is the Trustee’s proposal which includes Kasowitz working on a contingency fee

basis to defend claims. Only one listed suit, is as a plaintiff for the estate. A court appointed

appraiser listed the potential damages as $0 - $30k against Sagi. In any case, such damages would

be subject to Sagi’s $3 million+ offset. In other words, Kasowitz will continue to work for free.

       72.     Next is the Orly Genger Trust listed an unsecured creditor with a claim “unknown”.

       73.     The Debtor does schedule the final judgments obtained by her brother, Sagi,

totaling $3,219,693.00, but again only an insider or an affiliate of this insider TPR Investments

Associates, Inc. The Debtor does schedule with Dalia (her mother) and D&K GP, LLC an entity

owned by her mother. All Insiders so far.

       74.     The Debtor next scheduled is Zeichner Ellman & Krause, LLP for $448,310.98,

again the Debtor’s former lawyers who she dismissed three years ago and who have apparently

made no effort to collect, and who Orly has threatened to sue for malpractice.

       75.     The only non-insider creditor listed is Markel Surety for $750.00.

       76.     Bankruptcy cases involving only insiders are not only suspect, but most often

swiftly dealt with by abstention and dismissal. Insiders cannot vote on most all of the issues that

general unsecured creditors may vote – for a good reason. They are not reliable to exercise a vote

that would be fair to the estate and unsecured class of creditors – but here there are none.

                                        CONCLUSIONS

       WHEREFORE, Dalia requests this Court to review and consider these Background Facts

in determining that this Chapter 7 case is a bad faith filing, seeking only manipulation of multiple

federal and state courts and the entire bankruptcy process, and dismiss this Chapter 7 case, and for

such other and further relief to which Dalia Genger may be justly entitled, both at law and in




                                              Page 45
equity.

Dated:    October 18, 2019

                                            Respectfully submitted,

                                              /s/ Shelby A. Jordan
                                            Shelby A. Jordan
                                            Texas Bar No. 11016700
                                            JORDAN HOLZER & ORTIZ, P.C.
                                            500 N. Shoreline Blvd., Suite 900
                                            Corpus Christi, Texas 78401
                                            Telephone: (361) 884-5678
                                            Facsimile: (361) 888-5555
                                            sjordan@jhwclaw.com
                                            ATTORNEYS FOR DALIA GENGER AND
                                            D&K GP LLC

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certified that a true and correct copy of the foregoing instrument
has been served on this 18th day of October 2019 upon the parties listed in the attached service list
and via ECF notification.


                                              /s/ Shelby A. Jordan
                                              Shelby A. Jordan




                                              Page 46
Via ECF                             Via ECF                                   Via ECF
United States Trustee – AU12        Eric Herschmann                           The Orly Genger 1993 Trust
                                    c/o Raymond Battaglia                     c/o Jay Ong
United States Trustee
                                    66 Granburg Circle                        Munsch Hardt Kopf & Harr PC
903 San Jacinto Blvd., Suite 230
                                    San Antonio, TX 78218-3010                303 Colorado Street, #2600
Austin, Texas 78701                                                           Austin, Texas 78701
Via ECF                             Via ECF                                   Via ECF
Arie Genger                         Sagi Genger                               SureTec Insurance Co.
c/o Deborah D. Williamson           c/o Sabrina Streusand & TPR Investment    c/o Ryan Brent DeLaune
Dykema Gossett PLLC                 Streusand, Landon, Ozburn & Lemmon, LLP   Clark Hill Strasburger
112 East Pecan St., Suite 1800      1801 S. MoPac Expressway, Suite 320       901 Main Street, Suite 6000
San Antonio, TX 78205               Austin, Texas 78746                       Dallas, Texas 75202
Via ECF                             Via ECF                                   Via ECF
c/o Trustee Ron Satija              Eric J. Taube                             Ron Satija
Brian Talbot Cumings
                                    Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
Graves, Dougherty, Hearon & Moody
                                    100 Congress Ave, Suite 1800              Austin, TX 78766-7208
401 Congress Avenue, Suite 2700
                                    Austin, Texas 78701
Austin, Texas 78701
Via ECF                             Via ECF
Arie Genger
                                    Thomas A. Pitta
c/o Deborah N. Williamson
                                    Emmet, Marvin & Martin, LLP
Dykema Gossett PLLC
112 East Pecan Street, Suite 1800
                                    120 Broadway
San Antonio, Texas 78205            New York, NY 10271
